EXHIBIT Subsidiaries of Registrant Subsidiary Jurisdiction of Organization American VitalCare, Inc. State of California Managed Alternative Care, Inc. State of California StarMed Management, Inc. State of Delaware RehabCare Group East, Inc. State of Delaware RehabCare Group Management Services, Inc. State of Delaware RehabCare Group of California, Inc. State of Delaware RehabCare Texas Holdings, Inc. State of Delaware RehabCare Group of Texas, L.P. State of Texas Salt Lake Physical Therapy Associates, Inc. State of Utah Phase 2 Consulting, Inc. State of Delaware RehabCare Group of Virginia, LLC State of Virginia RehabCare Hospital Holdings, LLC State of Delaware West Gables Rehabilitation Hospital, LLC State of Delaware Clear Lake Rehabilitation Hospital, LLC State of Delaware Lafayette Specialty Hospital, LLC State of Delaware Tulsa Specialty Hospital, LLC State of Delaware Louisiana Specialty Hospital, LLC State of Delaware RehabCare Group of Arlington, L.P. State of Texas RehabCare Group of Amarillo, L.P. State of Texas RehabCare Group of Midland, L.P. State of Texas Cannon & Associates, LLC State of Delaware RehabWorks, LLC State of Delaware Symphony Health Services, LLC State of Delaware VTA Management Services, LLC State of Delaware VTA Staffing Services, LLC State of Delaware Northland LTACH, LLC State of Delaware Central Texas Rehabilitation Hospital, LLC State of Delaware Central Texas Specialty Hospital, LLC State of Delaware St. Luke’s Rehabilitation Hospital, LLC State of Delaware Reading Long Term Acute Care Hospital, LLC State of Delaware Greater Peoria Specialty Hospital, LLC State of Delaware Kokomo LTACH, LLC State of Delaware
